MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam). A motion to reopen must be filed no later than ninety days after the date on which the final administrative decision is rendered. See 8 C.F.R. § 1003.2.(c)(2). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.